Title: To Thomas Jefferson from William Hoge and Joseph Hiester, 4 February 1803
From: Hoge, William,Hiester, Joseph
To: Jefferson, Thomas


          
            Sir
            Thursday Feby. 4—1803
          
          Having understood from conversation with Dr. Leib that it is his intention to withdraw from Congress by declining a reelection, we take the liberty of suggesting the propriety of assigning to him a place under the government, should any vacancies take place in Pennsylvania—To You, Sir, Who are well acquainted with the pretensions, qualifications and services of Dr Leib—it will be considered as a work of supererogation to enter into a detail of them; We will only remark, that in our opinion such an appointment would be acceptable to the people, and would conduce to the interest of the republican cause—As we know no one in our State better entitled to the attention of the administration—Feeling a deep interest in, and anxious to promote, the democratic cause in our State by the appointment of fit and approved men to office, we have been thus free in suggesting our spontaneous sentiments—We take the liberty of requesting, that this letter may be considered confidential, that no mortification may arise to our friend from having this unsolicited interposition attributed to him, in the event of our recommendation failing in its object
          We are with sentiments of sincere consideration and respect—Your fellow Citizens
          
            W. Hoge
            Jos: Hiester
          
        